DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final submission, filed on 05/13/2022, in response to claims 18-34 rejection from the non-final office action (02/17/2022), by amending claims 18 and 24 is entered and will be addressed below. 
The examiner notices Applicants’ amendment of claim 18 is for typo only. 

Specification
The disclosure is objected to because of the following informalities: 
“A coating chamber 44” at the first complete paragraph of page 6 should be “a coating chamber 14”.  
Appropriate correction is required.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “at least one band position control device” in claims 18 and 20, Applicants’ Specification describes “control roller” (page 10, 2nd paragraph), and optionally with “lever control roller” (page 10, last paragraph), or the equivalent thereof.
The “wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part” of claim 23, as “coating” and “cleaning” are functional limitation, and “part” can be interpreted as general placeholder such as “module, unit, component”, the “coating part” can be interpreted as “meaning for coating” and the “cleaning part” can be interpreted as “meaning for cleaning”. As “a coating part and a cleaning part” are subcomponent of the claimed coating chamber, they are examined as “a coating subchamber” and “a cleaning subchamber”.
The “conveying section” of claim 34, this is considered as “rollers” as defined in claim 18 and Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ““a conveying section with transport means” of claim 18 is not treated under 112(f) because it is modified by “in the form of rollers”.

The “coating a band-type material of metal”, “the band-type material made of metal” of claims 18 and 20 and “a band-type material consisting of steel” of claim 29 is considered an intended use of the apparatus. An apparatus that is capable of conveying metal strip/band is considered read into the claim.

The “preferably” in claims 28 and 32 are considered optional requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended claim 24 recites “further comprising a plurality of band position control devices provided in the coating4Application No.: 17/058,841Attorney Docket No.: 08600028USResponse to Office Action of February 17, 2022 chamber, wherein one band position control device each is arranged in the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”, it is not clear for several reasons. As claim 18 requires “at least one band position control device”, it is not clear whether claim 24 requires at least two additional band position control devices for a total of at least three, or claim 24 includes two band position control devices. Furthermore, it is not clear the “one band position control device each …” is another additional band position control device (requires at least three/four band position control devices in respective interpretation), or it is “one band position control device of the plurality of band position device each …”, and if it is former, the “each” seems to be redundant. 

Claim 24 will be examined inclusive all of the above interpretations.

The examiner suggests claim 24 may be changed to “the at least one band position control device is a plurality of band position control devices provided in the coating4Application No.: 17/058,841Attorney Docket No.: 08600028USResponse to Office Action of February 17, 2022 chamber, wherein the plurality of band position control devices are arranged in the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”.

Claim 29 recites “a band-type material consisting of steel”, this creates antecedent issue with “a band-type material of metal” of claim 18. 
Claim 29 will be examined include “the band-type material consisting of steel”, however, steel substrate is an intended use of the apparatus.

Applicants’ response at middle of page 8 missed the point of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 22, 25-26, 28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20110240225, from IDS, hereafter ‘225), in view of Knodle et al. (US 20050064215, hereafter ‘215).
‘225 teaches some limitations of:
Claim 18: TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber (Figs. 1-6, [0015], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip),
the film tension of the flexible substrate 1 between the, upstream and downstream guide rollers 14, 34 of the film forming section 20 ([0092], the claimed “a conveying section with transport means, particularly in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its width extension in horizontal alignment in the transport direction”),
 the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015], the claimed “a coating chamber, in which the vacuum can be generated, wherein the coating chamber has an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”, note the 41(a) is the inlet region and 41(j) is the outlet region),
 As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], therefore, the nip rollers are position control device, the claimed “at least one band position control device, with which a position of the band-type material can be adjusted, wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged within the coating chamber”).

‘225’s winding 10 and unwinding unit are inside the vacuum system. ‘225 does not teach the other limitations of:
Claim 18: an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber.

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence). ’215 teaches that the vacuum chambers 14 and 19 may also be replaced by an entrance vacuum lock system and an exit vacuum lock system, respectively. In the latter case, the uncoiler 13 and the coiler 20 are placed in the open air (Fig. 3, [0047], last two sentences).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the unwinding roll 11 and winding roll 31 of ‘225 in the open air by adding entrance vacuum lock and exit vacuum lock system, as taught by ‘215, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	
	‘225 further teaches the limitations of:
Claims 25-26: Fig. 1 shows many pairs of nip rollers 22 (the claimed “wherein a further band position control device is arranged in the region of the entry lock” of claim 25 and “wherein a further band position control device is arranged in the region of the exit lock” of claim 26, note the size of “region” can be any size, large or small).
Claim 28:  As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], Fig. 3 shows nip rollers at both sides of the flexible substrate 1, the claimed “wherein a further band position control device has actuators, which can be positioned at the band edges of the band-type material from both sides, in order to bring a band center of the band-type material in conformance with a center of the conveying section, preferably in that the actuators have rotatably mounted contact rollers, more preferably in that the actuators/contact rollers are actively connected to linear adjusting elements, which ensure a placement at the band-type material transversely as relates to the transport direction thereof”).
Claims 32-33: The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], last sentence, the claimed “wherein at least one position sensor is provided, with which a position of the band-type material on the conveying section can be determined, preferably in that a position sensor is arranged within the coating chamber and/or upstream of the coating chamber as seen in the transport direction of the band-type material” of claim 32 and “wherein a control unit is provided, wherein a band position control device can be actuated and/or the band position control devices, which are arranged in the various regions of the vacuum-coating system, can be synchronized with one another, as a function of the signals of the position sensor” of claim 33).

The combination of ‘225 and ‘215 further teaches the limitations of:
	Claim 22: the imported lock system from ‘215 would be would be spaced apart from nip rollers 22, 24, 25 (the claimed “wherein the band position control device is arranged within the coating chamber, spaced apart from the entry lock and from the exit lock, respectively”).

	‘225 also teaches some limitations of:
Claim 34: TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015]), The film forming process in the film forming units 41 is then ended ([0095], the claimed “A method for coating a band-type material”),
the film tension of the flexible substrate 1 between the, upstream and downstream guide rollers 14, 34 of the film forming section 20 ([0092]), the position control device in accordance with the present invention can be also implemented in an apparatus 300 for manufacturing a thin-film laminate in which films are formed, while conveying a stria-like flexible substrate horizontally in a transverse posture, as in the fourth embodiment illustrated by FIG. 20 ([0161], last sentence, the claimed “wherein the band-type material is moved with its width extension in horizontal alignment, via a conveying section, in a transport direction”), 
the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015], the claimed “and is vacuum-coated within a coating chamber, in which a vacuum is applied”),
 As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], the claimed “wherein a position of the band-type material is adjusted by a band position control device, wherein the band-type material is aligned with its band center as relates to a center of the conveying section by the band position control device, wherein the band position control device is arranged within the coating chamber”).

	‘225 does not teach the other limitations of:
Claim 34: (A method for coating a band-type material) made of metal,
(wherein the band-type material) made of metal (is aligned with its band center …)

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied the film forming process of ‘225 to a steel strip, as taught by ‘215, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawaet al. (US 20120160165, hereafter ‘165), in view of ‘215.
‘165 teaches some limitations of:
	Claim 20: an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip), 
FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032], the claimed “a conveying section with transport means, particularly in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its width extension in horizontal alignment in the transport direction”),
 A plasma discharge is generated in the gas atmosphere in a state where the deposition chamber 3 is in vacuum ([0033], last sentence, the claimed “a coating chamber, in which the vacuum can be generated, wherein the coating chamber has an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”), 
An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], the claimed “at least one band position control device, with which a position of the band-type material can be adjusted”),
 the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained ([0056], 2nd sentence, the claimed “wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of the vacuum chamber—as seen in the transport direction of the band-type material”).
	
‘165 does not teach the other limitations of:
Claim 20: an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber,
(wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of) the entry lock—(as seen in the transport direction of the band-type material).

	Note the unwinding roller 2 and the winding roller 4 of ‘165 are outside of the vacuum chamber 3.

‘215 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an entrance vacuum lock and an exit vacuum lock, as taught by ‘215, to the vacuum chamber 3 of ‘215, for the purpose of maintaining vacuum in the vacuum chamber 3.
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of ‘165. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘165 and ‘215, as being applied to claim 20 rejection above, in view of ‘225.
The combination of ‘225 and ‘215 does not teach the limitations of:
Claim 19: wherein a further band position control device is arranged upstream of the entry lock - as seen in the transport direction of the band-type material.
Claim 27: wherein a further band position control device is arranged downstream of the exit lock - as seen in the transport direction of the band-type material.

‘165 is analogous art in the field of an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001]), FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032]). ’165 teaches that An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], i.e., a position control device downstream of the exit of the deposition chamber 3), the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained ([0056], 2nd sentence, i.e., a position control device upstream of the entrance of the deposition chamber 3), for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added adjustment roller 9 upstream and downstream of the imported entrance lock and exit lock from ‘215 to ‘225, as taught by ‘165, for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).

The combination of ‘165 and ‘215 does not teach the limitations of:
Claim 21: wherein a further band position control device is provided, which is arranged within the coating chamber.

	‘165 criticizes that since film formation is usually carried out at a comparatively high temperature, if the EPC roller made of stainless steel is arranged between the deposition chambers, the flexible substrate is rapidly cooled, causing wrinkles or the like ([0006], therefore, uses stainless steel adjustment roller 9 outside the high temperature deposition chambers).

‘225 is analogous art in the field of TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015]). ‘225 criticizes where an EPC roller formed from stainless steel or the like in order to ensure smoothness is introduced between the film forming units that are maintained at a comparatively high temperature, the flexible substrate is rapidly cooled by contact with the roller and such cooling can cause the appearance of wrinkles ([0005], solving the same issue as ‘165 [0006]). ’225 teaches that as shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], i.e. position control device arranged inside the coating chamber), for the purpose of the occurrence of sagging and wrinkling of the flexible substrate can be inhibited ([0007]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the nip roller as position control device inside the high temperature deposition chamber, as taught by ‘225, to the deposition chamber 3 of ‘165, for the purpose of the occurrence of sagging and wrinkling of the flexible substrate can be inhibited, as taught by ‘165 ([0007]) and at the same time solved the winkles issue caused by stainless steel adjustment rollers inside the high temperature deposition chamber (‘165 [0006])..
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of Chiu et al. (US 20090246514, hereafter ‘514).
The combination of ‘225 and ‘215 does not teach the limitations of:
	Claim 23: wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part, wherein the cleaning part is adjacent the coating part and is arranged upstream of the coating part - as seen in the transport direction of the band-type material - wherein the band position control device is provided at least in the coating part and/or in the cleaning part and/or in a region of the coating chamber between the coating part and the cleaning part.

‘514 is analogous art in the field of physical and chemical vapor deposition methods ([0002]), coated films on the plastic substrate ([0003], 4th sentence). ’514 teaches that When the substrate 10 enters the pre-cleaning area 330, the ion source 301 is turned on to perform the pre-cleaning treatments on the substrate 10, as shown in FIG. 4. The pre-cleaning process can enhance the adherence property of the surface of the substrate 10, which will facilitate the following vapor deposition processes ([0034], last two sentence), refer to FIG. 3. The substrate 10 after pre-cleaning process is transported to the first vapor deposition area 331 by the guide wheel 312 ([0035]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a pre-cleaning area 330 of ‘514 as the 1st film forming unit 41 in Fig. 1 of ‘225, for the purpose of enhancing the adherence property of the surface of the substrate, as taught by ‘514 ([0034], last sentence).

	‘225 further teaches the limitations of:
	Claim 24: Fig. 1 shows a plurality of nip rollers 22 between every pair of film forming units (the claimed “further comprising a plurality of band position control devices provided in the coating4Application No.: 17/058,841Attorney Docket No.: 08600028USResponse to Office Action of February 17, 2022 chamber, wherein one band position control device each is arranged in the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of Kakehi et al. (US 4664578, hereafter ‘578).
‘255 also teaches that Since the actuator 56 is provided outside the chamber structural unit 40 (vacuum chamber), an actuator of any system can be used. In the example illustrated by the figures, a linear actuator that converts the rotation of a servo motor into linear reciprocating motion with a screw feed mechanism or the like is used, but it is also possible to rotate the drive shaft 54 directly or indirectly by using a rotary actuator but is silent on the other detail of actuator 56.

The combination of ‘225 and ‘215 does not teach the limitations of:
	Claim 29: wherein a band position control device comprises magnet elements for generating magnetic fields, by which an interaction can be created with a band-type material consisting of steel, in order to bring a band center of the band-type material in conformance with a center of the conveying section.
Claim 30: wherein the magnet elements are formed from permanent magnets.
	Claim 31: wherein the magnet elements are formed from energizable coils.

‘578 is analogous art in the field of Semiconductor Substrate Transport System (title), a dry etching apparatus or a plasma CVD apparatus, for subjecting semiconductor substrates to predetermined processing such as etching and formation of a film by dry processes … a semiconductor substrate transport system of a belt conveyor type (col. 1, lines 12-22). ‘578 criticizes that due to a frictional force which arises between the belt and the driven wheel during the rotation of the belt dust is generated which adheres to and is deposited on the semiconductor substrate (col. 1, lines 59-63). ‘578 teaches that the present invention is to provide a semiconductor substrate transport system wherein a linear pulse motor, which is a noncontacting driving device having neither a sliding part, nor a turning part is employed for reciprocatingly driving a semiconductor substrate holder means in a vacuum atmosphere, with the linear pulse motor being disposed in the vacuum atmosphere, thereby suppressing a generation of dust during the transport of semiconductor substrates, namely, during the reciprocating drive of the semiconductor substrate holder means (col. 2, lines 55-65), a linear pulse motor 60 for reciprocatingly driving the cradles 50 in a noncontacting manner, a pulse oscillator 70 connected to the linear pulse motor 60, clearance holding means 80 for holding the clearance of the linear pulse motor 60, and guide means 90 for guiding the reciprocating motion of the linear pulse motor 60. The linear pulse motor 60 includes a pulse motor 61, and a scale 63 having a surface provided with regularly spaced comb teeth 62 arranged in the longitudinal direction thereof. The pulse motor 61 includes a permanent magnet 64, and electromagnets 65a, 65b (Fig. 5, col. 4, lines 34-45).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the noncontacting liner pulse motor 61 including a permanent magnet and electromagnets of ‘578 as the linear actuator 56 of ‘225, for the purpose of suppressing a generation of dust, as taught by ‘578 (col. 2, lines 55-65).
Response to Arguments
Applicant's arguments filed  05/13/2022 have been fully considered but they are not persuasive. 
The examiner notices Applicants failed to address the Specification objection.
In regarding to 35 USC 112 rejection, see the middle of page 8, Applicants failed to overcome the rejection.
In regarding to 35 USC 103 rejection of claim 18 over Yamada ‘225 in view of Kondle ‘215, Applicants argue that 
A) ‘225 does not teach “at least one band position control device, with which a position of the band-type material can be adjusted, wherein2Application No.: 17/058,841 Attorney Docket No.: 08600028USResponse to Office Action of February 17, 2022a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged within the coating chamber”, see the bottom of page 9.
This argument is found not persuasive for several reasons.
The “relates to a center of the conveying section”, any spatial relationship is a relationship (or “relates”). Furthermore, a center is a region, not the center line.
It appears Applicants are arguing that the claim should be that the conveying section is located right at the center of the coating chamber. If so, it is attacking reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
‘215 clearly teaches the steel strip substrate at the center of the chamber 16. 
Even without the teaching of ‘215, it is merely an re-arrangement of the band-type substrate location.
B) ‘225’s would not able to perform width alignment and center correction because nip roller is designed to be as small as possible, effect is too small to be effective, effect is to tension and sagging, not for alignment, see the bottom of page 10 to the top of page 11.
This argument is found not persuasive.
The examiner does not understand why tension control cannot be applied for the alignment purpose, or why large or small have to do with alignment, as the magnitude of alignment adjustment was not in the claim nor in Applicants’ Specification. Rather, Applicants’ Specification clearly describes “there are width changes in the band over the length during both hot rolling and cold rolling. This is caused by so-called ‘expansion’ which results in an increase of a few millimeters in the width of the rolled band due to the rolling pass. The differing expansion over the length of the steel band is normally due to fluctuations in tension within the system with which the steel strip is being processed” ([0002]). 
The OC has clearly set forth that 
The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071]).
Detecting the portion in the vertical width direction and adjusting it is alignment in the vertical direction.
Furthermore, whether the adjustment is for the purpose of tension or alignment is an intended use of the apparatus.
Still furthermore, many patent literature teaches using tension for alignment. For example, US 20190284678 is cited for “In practice the magnitude may be substantially smaller to achieve that merely a mild tension is exerted that achieves a proper alignment of the substrate” ([0053], 2nd last sentence).
The examiner notices Applicants failed to address the rejection of claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “In practice the magnitude may be substantially smaller to achieve that merely a mild tension is exerted that achieves a proper alignment of the substrate” ([0053], 2nd last sentence). 

US 20140008214 is cited for precleaning station 110 and vacuum isolation valve “x” (vacuum lock, see Fig. 1) and the load unload platform 100 outside of vacuum. JP 2015160959 is cited for edge position control by electromagnet (Fig. 3, middle of page 4). US 20210328146 is cited for linear actuator of a magnet unit alignment system (Fig. 1, [0048], last sentence).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716